Case: 22-1736    Document: 15     Page: 1   Filed: 08/29/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  CYRIL D. ORAM, JR.,
                       Petitioner

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                        2022-1736
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-4324-21-0450-I-1.
                 ______________________

     Before LOURIE, CHEN, and STARK, Circuit Judges.
 PER CURIAM.
                        ORDER
     In response to the court’s June 27, 2022 order to show
 cause, the Merit Systems Protection Board urges dismissal
 of Cyril D. Oram, Jr.’s petition for review as premature.
 Mr. Oram has not filed a response.
      Mr. Oram filed an appeal at the Board from a decision
 of the Department of the Air Force withdrawing a job offer.
 At Mr. Oram’s request, the administrative judge on Janu-
 ary 19, 2022 issued an order dismissing the appeal without
 prejudice to refiling by April 20, 2022. On April 20, 2022,
Case: 22-1736      Document: 15    Page: 2     Filed: 08/29/2022




 2                                               ORAM   v. MSPB



 Mr. Oram refiled his appeal. On April 23, 2022, this court
 received Mr. Oram’s petition to review the January 19,
 2022 order. Since the docketing of this petition, the admin-
 istrative judge has granted Mr. Oram’s second request to
 dismiss without prejudice, subject to automatic refiling “on
 or about October 10, 2022.” ECF No. 14, Appx 17–18.
     This court’s review of Board decisions is limited to final
 orders or final decisions. See 28 U.S.C. § 1295(a)(9); see
 also Weed v. Soc. Sec. Admin., 571 F.3d 1359, 1361 (Fed.
 Cir. 2009). Board dismissals without prejudice are not fi-
 nal for purposes of judicial review in cases such as this
 where the petitioner requests the dismissal and the Board
 leaves the option of refiling. See Strausbaugh v. Merit Sys.
 Prot. Bd., 401 F. App’x 524, 526 (Fed. Cir. 2010). We there-
 fore dismiss for lack of jurisdiction. Mr. Oram may petition
 this court for review after issuance of a final decision.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The petition for review is dismissed.
     (2) Each side shall bear its own costs.
                                     FOR THE COURT

 August 29, 2022                     /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court